Title: To Thomas Jefferson from Thomas Truman, 14 November 1808
From: Truman, Thomas
To: Jefferson, Thomas


                  
                     Philadelphia Dat November 14th. 1808.
                  
                  We Destroat Seamen of Philadelphia Petitioners to you Honour
                  Thomas Jeffarison President of the united States
                  We Humble Bag your Honur to Sum weekly allowance
                  Sir at as Hard times pon us Seamen your Honur Nos 50 or 60 Coasting vissels will not Carry 4 or 5000 Seamen
                  Out of this Port Sir we Humble bag your Honur to Grant us destras Seamen Sum relaf for God nos what we will do your Petitioners is at
                  Present utterly destitute of all Employment, We Humble Bag Honur to grant us Som Employment
                  200 of us met in the State Hous yard on friday Last we Have all wifes & famlys Sir we Humble bags your Honur Pardan of at sins
                  
                     Thomas Truman 
                     
                  
               